Citation Nr: 9915568	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-13 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in February 
1995 by the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In July 1997, 
the Board remanded the case to have the RO request the 
appellant's attorney comply with regulatory provisions 
requisite for representation before the VA and the Board and 
to request that the appellant supply an affidavit referred to 
by her attorney.  Following completion of the requested 
development, the RO, in a March 1999 Supplemental Statement 
of the Case, again denied the claim.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in January 1995 of a primary colonic 
adenocarcinoma which metastasized to his lungs, liver and 
bones.

2.  The veteran's fatal colon cancer was initially manifested 
approximately 26 years following his separation from service. 

3.  There is no nexus or link between the primary cause of 
the veteran's death and any inservice disability.


4.  The veteran had not established service connection for 
any disability prior to his death.  

CONCLUSION OF LAW

A claim for service connection for cause of death is not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991), 38 C.F.R. 
3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that 
the cause of the veteran's death was related to any inservice 
disability.  Since service connection cannot be granted for a 
disability that is not linked with an inservice disability, 
the Board must accordingly find that a claim for service 
connection for cause of death due to any such disability is 
not well grounded and therefore must be denied, pursuant to 
the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995). 



In its original appearance before the Board, this case was 
remanded, inter alia, to have the RO attempt to locate an 
affidavit from Dr. Cate Jenkins cited in the appellant's 
substantive appeal.  The RO contacted the appellant in July 
1997 and her attorney in July 1997, June 1998 and July 1998 
in attempts to obtain said affidavit from the appellant and 
her representative.  In response to the RO's request, the 
appellant's personal representative supplied several 
photocopies of pages from an unidentified source referencing 
a study which appears to relate increased incidents of colon 
cancer to specific herbicidal agents.  The Board can place no 
probative value on this material as its source was not 
identified nor has it been shown to have any reference to the 
case at hand.  The claims folder contains no affidavit from 
Dr. Cate Jenkins but does contain a written statement from 
Dr. Cathy Powers stating that the veteran was totally 
disabled due to his cancer. 

In the present case, the evidence shows that the veteran was 
diagnosed with metastatic carcinoma in June 1994 and 
hospitalized in October 1994.   During his hospitalization, a 
biopsy revealed colonic adenocarcinoma (colon cancer).  
Hospital records indicate that the cancer had metastasized to 
the lung, liver and bone.  His death certificate states that 
he died in January 1995 from colonic adenocarcinoma due to, 
or as a consequence of, exposure from Agent Orange. The Board 
notes that, at the time of the veteran's death and prior to 
execution of the death certificate, he had a pending claim 
for Agent Orange exposure.  In a January 1995 letter, a VA 
physician reviewed the claims folder and the veteran's 
hospital record and concluded that "[it] is simply not 
medically sound to assume that the primary [cancer] was 
anywhere except the colon."  

The veteran did not establish service connection for any 
disabilities during his lifetime.  The medical evidence does 
not demonstrate that any relationship between 

his cancer and his time in service, to include any inservice 
disability, has been made by a medical professional.  
Likewise, the evidence does not show any inservice treatment 
for chronic lung, colon, liver or bone disability.  Although 
the death certificate notes that the veteran's colon cancer 
was due to or as a result of his exposure to Agent Orange, it 
is noted that the medical and clinical evidence does not show 
that Agent Orange was, during his lifetime, found or 
suspected to be related in any manner to the incurrence of 
his fatal colon cancer.  Therefore, the Board is of the 
opinion that the test to establish direct service connection 
under Caluza is not met.  

The Board notes that the veteran served in Vietnam and is 
presumed to have been exposed to a herbicidal agent.  
38 C.F.R. § 3.307 (a) (6) (iii) (1998).  Malignant tumors 
such as colon cancer have a year presumptive period in which, 
if the tumor is diagnosed within one year of separation from 
service or is manifested within one year of separation from 
service, service connection may be granted.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The death certificate reveals that 
the veteran's colon cancer had an onset approximately 26 
years following separation from service.  Therefore, the 
cause of death does not fall within the one year presumptive 
periods of 38 C.F.R. §§  3.307, 3.309 (1998).
 
According to a letter from a VA doctor in January 1995, the 
cancer metastasized from the colon to various parts of the 
veteran's body including the lungs, liver and bones.  The 
regulations state that if a veteran exposed to herbicidal 
agents develops respiratory cancers within 30 years after 
exposure, the cancer will be deemed service connected.  
38 C.F.R. § 3.307 (a) (6) (ii) (1998).  However, the present 
case concerns a colon cancer that had metastasized to the 
lungs.  All claims or appeals before the Board must be 
adjudicated in accordance with VA statutes and regulation, 
instructions of the Secretary and General Counsel precedent 
opinions.  38 U.S.C.A. § 7104 (c) (West 1991).  The General 
Counsel has held that 

"[p]resumptive service connection may not be established 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a 
cancer listed in 38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure, if the cancer developed as the 
result of metastasis of a cancer which is not associated with 
herbicide exposure."  VAOPCGPEC 18-97 (May 2, 1997).  As the 
veteran's lung cancer was due to a metastasis of his colon 
cancer and colon cancer was not diagnosed within one year 
after separation from service, the Board finds that service 
connection for cause of death is not well grounded, in that, 
to reiterate, the inservice requirement of Caluza is not 
satisfied. 


ORDER

Service connection for cause of death is not well grounded, 
and is according denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

